 

Monaker Group, Inc. 8-K

 

Exhibit 10.1 



 

INDUCEMENT AGREEMENT

THIS INDUCEMENT AGREEMENT (the “Agreement”) dated as of April 10, 2019,
effective as of February 8, 2019 (the “Effective Date”), is made by and between
Verus International, Inc., a Delaware corporation (the “Company”) and Monaker
Group, Inc., a Nevada corporation (“Monaker”).

WHEREAS, Monaker owns 44,470,101 shares of the Company’s Series A Convertible
Preferred Stock, par value $0.001 per share (the “Series A Preferred Stock);

WHEREAS, on the Effective Date, the Company entered into a securities purchase
agreement with an accredited investor whereby the Company issued such investor
an 8% convertible promissory note in the original principal amount of $1,250,000
and a three-year warrant to purchase up to 925,925,925 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (the “Offering”);
and

WHEREAS, the Company will execute and deliver this Agreement and shall agree to
certain conditions as set forth in more detail herein which were required to
induce Monaker to consent to amend and restate the Series A Preferred Stock
Certificate of Designations, Preferences and Rights, as attached hereto as
Exhibit A (the “Series A COD”), in connection with the Offering.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.

Consideration to Amend and Restate the Series A COD. To induce Monaker to
consent to amend and restate the Series A COD, as attached hereto as Exhibit A,
to remove certain anti-dilution provisions contained therein in connection with
the Offering, the Company has provided Monaker the right to participate in any
future financings (other than the Offering) that the Company undertakes in order
to avoid any further dilution to Monaker at Monaker’s sole discretion until such
time that no shares of Series A Preferred Stock are owned by Monaker.

2.

Issuance of Shares of Common Stock Pursuant to Settlement Agreement. The Company
agrees to issue Monaker 152,029,899 shares of Common Stock (the “Anti-Dilution
Shares”) pursuant to Section 2(j) of the Settlement Agreement by and among the
Company, Monaker, American Stock Transfer & Trust Company, LLC and
NestBuilder.com Corp. executed on or about December 22, 2017, a copy of which is
attached hereto as Exhibit B (the “Settlement Agreement”), which shares shall be
in addition to the Series A Preferred Stock which shall remain outstanding. The
Company and Monaker agree that the holding period for the Anti-Dilution Shares
shall tack to the date of the Settlement Agreement pursuant to Rule 144 (as
defined herein) for all matters. The Company agrees to use its best efforts to
issue such Anti-Dilution Shares no later than ten (10) days after the date the
Company has increased its authorized shares (the “Anti-Dilution Issuance
Deadline”). If the Company fails to issue the Anti-Dilution Shares by the
Anti-Dilution Issuance Deadline, the Company shall pay Monaker a penalty of Ten
Thousand Dollars ($10,000.00) per business day until the Anti-Dilution Shares
have been issued. Notwithstanding the above, if the Company fails to meet the
Anti-Dilution Issuance Deadline, the Company shall have the right to cure such
failure within five (5) days of the Anti-Dilution Issuance Deadline. It is
understood and agreed that the Amended Series A COD (as defined herein) shall be
filed prior to the issuance of the Anti-Dilution Shares.

 - 1 - 

 

 

3.

Monaker Ownership of Securities of the Company. Monaker hereby represents that
as of the date hereof and as of the Effective Date that it does not own any
shares of Common Stock or preferred stock of the Company other than the Series A
Preferred Stock.

4.

Conversion of Series A Preferred Stock. As an additional inducement, the Company
agrees use its best efforts to issue shares of the Company’s Common Stock upon
conversion of the Series A Preferred Stock (the “Conversion Shares” and together
with the Anti-Dilution Shares, the “Shares”) no later than ten (10) days after
the Company receives a notice of conversion (the “Notice of Conversion”) with
respect to the Series A Preferred Stock from Monaker (the “Issuance Deadline”).
If the Company fails to issue the Conversion Shares by the Issuance Deadline,
the Company shall pay Monaker a penalty of Five Thousand Dollars ($5,000.00) per
business day until the Conversion Shares have been issued. Notwithstanding the
foregoing, if, the Company fails to meet the Issuance Deadline, the Company
shall have the right to cure such failure on two (2) occasions within five (5)
days of the Issuance Deadline (the “Two-Time Right to Cure”). If such failure is
not cured within such five (5) day period by the Company, such failure shall be
deemed a failure to meet the Issuance Deadline. After the Two-Time Right to
Cure, the Company shall have no right to cure any failure to meet the Issuance
Deadline. The holding period of the Conversion Shares shall tack back to the
original date of the issuance of the Series A Preferred Stock pursuant to Rule
144 for all matters. It is agreed by the parties that the Company shall, within
twenty (20) days of the execution of this Agreement, amend the Series A COD (the
“Amended Series A COD”) to include a 9.99% beneficial ownership limitation
provision which provision may be waived by Monaker with 61 days prior written
notice to the Company. Monaker hereby agrees to take any and all actions
necessary to facilitate the filing of such amendment. It is understood and
agreed that it is the intention of the parties that Monaker shall not be treated
as an Affiliate (as defined herein) of the Company for purposes of Rule 144.

5.

Legend Removal.

a.

The Series A Preferred Stock and the Shares may only be sold or otherwise
disposed of in compliance with state and federal securities laws. In connection
with any transfer of Series A Preferred Stock or Shares other than pursuant to
an effective registration statement or Rule 144 (as discussed below), to the
Company or to an Affiliate of Monaker or in connection with a pledge as
contemplated in Section 5(b), the Company shall require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred securities under the
Securities Act of 1933, as amended (the “Securities Act”).

b.

Monaker agrees to the imprinting, so long as is required by this Section 5, of a
legend on any of the Series A Preferred Stock or Shares in the following form:

 - 2 - 

 

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY [AND THE SECURITIES ISSUABLE
UPON CONVERSION OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that Monaker may, from time to time, pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Series A Preferred Stock or
Shares to a financial institution that is an “accredited investor” as defined in
Rule 501(a) under the Securities Act and, if required under the terms of such
arrangement, Monaker may transfer pledged or secured Series A Preferred Stock or
Shares to the pledgees or secured parties. Such a pledge or transfer would not
be subject to approval of the Company and no legal opinion of legal counsel of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At Monaker’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Series A Preferred Stock or Shares may reasonably request in
connection with a pledge or transfer of the Series A Preferred Stock or Shares.

c.

Certificates evidencing the Shares shall not contain any legend (including the
legend set forth in Section 5(b) hereof): (i) while a registration statement
covering the resale of such Shares is effective under the Securities Act, or
(ii) following any sale of such Shares or pursuant to Rule 144, or (iii) if such
Shares are eligible for sale under Rule 144, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). If
all or any portion of the Series A Preferred Stock is converted at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares, or if such Conversion Shares may be sold under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Conversion Shares shall be issued free of
all legends.

6.

Definitions.

a.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 - 3 - 

 

 

b.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

c.

“Rule 144” means Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as such Rule may be amended or interpreted from
time to time, or any similar rule or regulation hereafter adopted by the
Securities and Exchange Commission having substantially the same purpose and
effect as such Rule.

7.

Miscellaneous.

a.

Notices. Any notices hereunder to the Company or Monaker shall be in writing. If
sent by facsimile or electronic mail, such notices shall be deemed to have been
given when sent (provided that electronic confirmation of receipt is received by
the sender, and provided that a confirming copy of the fax is sent by registered
or certified mail, return receipt requested, postage prepaid). If sent by hand
delivery or special courier (e.g., Federal Express), such notices shall be
deemed to have been given on the date of delivery thereof as reflected on
written confirmation of such delivery. All notices shall be addressed as follows
(or to such other address or addresses of which any party shall provide written
notice to the other parties hereto):

If to the Company:

Verus International, Inc.

9841 Washingtonian Boulevard, #390

Gaithersburg, MD 20878

Attn: Anshu Bhatnagar, Chief Executive Officer

Email: ab@verusfoods.com 

With a copy to (which shall not constitute notice):

Sheppard Mullin Richter & Hampton LLP

30 Rockefeller Plaza, 38th Floor

New York, NY 10112

Attn: Andrea Cataneo, Esq.

Email: ACataneo@sheppardmullin.com 

If to Monaker:

Monaker Group, Inc.

2893 Executive Park Drive, Suite 201

Weston, Florida 33331

Attn: Bill Kerby, Chief Executive Officer

Email: bkerby@monakergroup.com

 - 4 - 

 

 

 With a copy to (which shall not constitute notice):

The Loev Law Firm, PC

6300 West Loop South, Suite 280

Bellaire, TX 77401

Attn: David M. Loev, Esq.

Email: dloev@loevlaw.com

b.

Entire Agreement; Amendments. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be changed orally, but only by an agreement in writing signed by the Company and
Monaker.

c.

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

d.

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

e.

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

f.

Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the this Agreement or any amendments thereto.

 - 5 - 

 

 

g.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state or federal courts located in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in the City of New York, Borough of Manhattan for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 - 6 - 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.



  VERUS INTERNATIONAL, INC.           /s/ Anshu Bhatnagar     By: Anshu
Bhatnagar   Title: Chief Executive Officer           MONAKER GROUP, INC.        
  /s/ William Kerby     By: William Kerby   Title: Chief Executive Officer

 



 - 7 - 

 